        Case 1:19-cv-01447-JLT Document 47 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL HERNANDEZ GONZALEZ,                       No. 1:19-cv-1447-JLT (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S
                                                        MOTION AND MOTION TO
13           v.                                         CONSOLIDATE
14    GUARD H. PEREZ, et al.,                           (Docs. 11, 24)
15                       Defendants.
16

17          Plaintiff moves to consolidate this case with another case that he filed in this court in

18   August 2015, Gonzalez v. Fresno Sheriff’s Dep’t, 1:15-cv-1200-BAM. (See Doc. 24.) The

19   earlier-filed case was dismissed with prejudice on December 7, 2018, for failure to respond to a

20   court order and failure to prosecute. Plaintiff’s motion to reopen that case was denied by

21   Magistrate Judge Barbara A. McAuliffe on February 18, 2020. Insofar as Plaintiff seeks an order

22   reopening Gonzalez v. Fresno Sheriff’s Dep’t, 1:15-cv-1200-BAM, so that it can then be

23   consolidated with this case, the undersigned lacks the authority to do so.

24          But even if Gonzalez v. Fresno Sheriff’s Dep’t, 1:15-cv-1200-BAM, had not been

25   dismissed, the Court finds that the two cases do not “involve a common question of law or fact.”

26   See Fed. R. Civ. P. 42(a). In this case, Plaintiff asserts an Eighth Amendment excessive force

27   claim and an Eighth Amendment failure-to-protect claim stemming from two separate incidents

28   occurring at the Fresno County Jail in March 2019. In Gonzalez v. Fresno Sheriff’s Dep’t, 1:15-
                                                       1
        Case 1:19-cv-01447-JLT Document 47 Filed 09/08/20 Page 2 of 2

 1   cv-1200-BAM, Plaintiff, then a pretrial detainee, brought claims under the Fourteenth

 2   Amendment for failure-to-protect claim stemming from an October 2012 incident at the Fresno

 3   County Jail. While both cases involve a failure-to-protect claim arising at the Fresno County Jail,

 4   the factual basis of each claim is sufficiently different to negate the benefit of consolidation.

 5          In a seemingly related motion, Plaintiff has filed a document titled “Motion of Declaration

 6   to the Court” that seeks to reintroduce claims stemming from the allegations first asserted in

 7   Gonzalez v. Fresno Sheriff’s Dep’t, 1:15-cv-1200-BAM. (Doc. 11.) Since any claims arising from

 8   those allegations have since been dismissed with prejudice, this motion will also be denied.

 9          Accordingly, the Court DENIES Plaintiff’s motion (Doc. 11) and motion to consolidate

10   (Doc. 24).

11
     IT IS SO ORDERED.
12

13      Dated:     September 7, 2020                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
